Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The instant application discloses a base station transmits downlink control information (DCI) messages to a user equipment (UE).  Han et al. (USPub: 2015/0271006) and Chen et al. (USPub: 2016/0345311) disclose a UE receives a DCI message having a DCI format in the control channel, wherein cyclic redundancy check (CRC) bits are attached to the DCI message and wherein the CRC bits are scrambled based on a radio network temporary identifier (RNTI).  However, neither Han and Chen discloses interpreting at least one bit field in the DCI message based at least in part on the RNTI, wherein interpreting the at least one bit field of the DCI message of the DCI format comprise interpreting the at least one bit field in the DCI message as a first indication when the RNTI comprises a first RNTI and interpreting the at least one bit field in the DCI message as a second indication when the RNTI comprises a second RNTI that is different from the first RNTI, wherein the first RNTI comprises a channel dependent RNTI and the second RNTI comprise a user equipment (UE )dependent RNTI.  Hence, the independent (and dependent) claims, read in light of the specification are allowable over the state of the art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419